Case 2:19-cv-00150-FMO-LAL Document 23 Filed 07/28/20 Page 1 of 1 Page ID #:2004




   1
   2
   3
   4
   5
   6
                                  UNITED STATES DISTRICT COURT
   7
                                 CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   ALEXIS LELAND TELLES,                            Case No. LACV 19-150-FMO (LAL)

  11                                  Petitioner,       JUDGMENT
  12                        v.

  13   C. PFIEFFER, Warden,

  14                                     Respondent.

  15
  16
  17          Pursuant to the Order Accepting Report and Recommendation of United States
  18   Magistrate Judge,
  19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
  20
  21
       DATED: July 28, 2020                         ___________/s/_____________________________
  22                                                HONORABLE FERNANDO M. OLGUIN
  23                                                UNITED STATES DISTRICT JUDGE

  24
  25
  26
  27
  28
